          Case 2:18-cv-00188-APG-BNW Document 69 Filed 09/25/19 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants State of Nevada ex rel the
8    Nevada Department of Corrections, Waylon Brown,
     Sean French, Kerry Hunter, Jacob Corey, and Derrick
9    Williams

10

11

12                          UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14   MARTY FURTADO, an individual; MARTY             Case No. 2:18-cv-00188-APG-BNW
     FURTADO, SPECIAL ADMINISTRATOR
15   OF ESTATE OF ANDREW THURGOOD,

16                    Plaintiffs,

17   v.

18   STATE OF NEVADA, ex rel, NEVADA               STIPULATION TO EXTEND STAY
     DEPARTMENT OF CORRECTIONS; ADAM                FOR SETTLEMENT PURPOSES
19   MICHAEL ISAACSON, an individual;
     ANTHONY M. WILLIAMS, an individual;                     (Third Request)
20   OFFICER RUBEN R. JIMENEZ, acting in
     his individual capacity; OFFICER RICK L.
21   BROWN, acting in his individual capacity;
     DOES 1-20,
22

23                    Defendants.

24

25         Plaintiff Marty Furtado, by and through counsel, Travis N. Barrick, Esq., and

26   Defendants State of Nevada ex rel. the Nevada Department of Corrections, Waylon Brown,

27   Sean French, Kerry Hunter, Jacob Corey, and Derrick Williams (“the NDOC Defendants”)

28   by and through counsel, Aaron D. Ford, Nevada Attorney General, and Jared M. Frost,



30                                        Page 1 of 3
31
           Case 2:18-cv-00188-APG-BNW Document 69 Filed 09/25/19 Page 2 of 3


1    Senior Deputy Attorney General, hereby agree and stipulate to extend the stay for an
2    additional six (6) months from the date of this request for settlement purposes.
3          “The District Court has broad discretion to stay proceedings as an incident to its
4    power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citation
5    omitted).
6          On June 26, 2019, the Court granted the parties’ request to stay the case for sixty
7    (60) days for settlement purposes. ECF No. 66. On August 26, 2019, the Court granted the
8    parties’ request to stay the case for an additional thirty (30) days. ECF No. 68.
9          The parties submit there is good cause to extend the stay in this matter for an
10   additional six (6) months due to the recent appearance of a putative child of Andrew
11   Thurgood.
12         Plaintiff Marty Furtado is proceeding in this matter both in his individual capacity
13   and also as the special administrator of Thurgood’s estate. On July 25, 2019, counsel for
14   Plaintiff was contacted by the legal representative of the putative child. On September 10,
15   2019, Plaintiff’s counsel informed Defendants of the existence of the putative child. During
16   the week of September 10, the parties had extensive discussions concerning the legal
17   ramifications of this new claimant and how her appearance may impact the resolution of
18   the current proceeding.
19         Pursuant to their discussions, the parties propose a six (6) month extension of the
20   stay for settlement purposes. During this period, the parties intend to attempt to reach a
21   global settlement with all possible claimants, seek approval of any agreement by the
22   probate court,1 and effectuate a minor’s compromise if necessary.2 At the conclusion of the
23   ///
24   ///
25   ///
26         1   According to a November 2016 Order Granting Appointment of Special
27   Administration, “the settlement of the decedent’s [Andrew Thrugood] lawsuit is subject to
     this [the probate] court’s approval.” See Exhibit 1.
28         2   See NRS 41.200 (Nevada’s statute regarding compromise of a minor’s claim).


30                                           Page 2 of 3
31
          Case 2:18-cv-00188-APG-BNW Document 69 Filed 09/25/19 Page 3 of 3


1    stay, the Court should direct the parties to file either a notice of settlement or a joint status
2    report setting forth their positions as to how the case should move forward.
3

4    DATED this 25th day of September, 2019.         DATED this 25th day of September, 2019.
5    GALLIAN WELKER & BECKSTROM, LTD.                AARON D. FORD
                                                     Attorney General
6
     By: /s/ Travis N. Barrick                       By: /s/ Jared M. Frost
7    TRAVIS N. BARRICK, ESQ.                         JARED M. FROST, ESQ.
     Nevada Bar No. 9257                             Nevada Bar No. 11132
8    540 E. St. Louis Avenue                         555 E. Washington Avenue, Ste. 3900
     Las Vegas, Nevada 89104                         Las Vegas, Nevada 89101
9    Attorneys for Plaintiff                         Attorneys for the NDOC Defendants
10

11                                              ORDER

12         SO ORDERED. This matter is stayed for an additional six (6) months. On or before

13   March 23, 2020, the parties shall file a notice of settlement or a joint status report setting

14   forth the parties’ positions as to how this case should move forward.

15         Dated this 3rd           October
                      _____ day of __________________, 2019.
16

17
                                                  ____________________________________________
18                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27
28



30                                             Page 3 of 3
31
